Citation Nr: 1014581	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left ear hearing 
loss disability.

3.  Entitlement to service connection for a respiratory 
disorder, claimed due to asbestos exposure.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a visual 
disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for a left shoulder 
disability.

8.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Rick D. Little, Agent for Bill 
Smith Homeless Veterans Project


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from January 1993 
to January 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The claim for pension benefits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his service, the Veteran was not engaged in combat 
with the enemy.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the Veteran's claimed in-service 
stressors.

3.  No acquired psychiatric disability was noted in service 
or for many years after service; no psychosis became manifest 
within a year of discharge; and the Veteran does not have a 
current acquired psychiatric disability that is related to 
service.  

4.  No left ear hearing loss was noted in service or for many 
years after service; an organic disease of the nervous system 
did not become manifest within a year of discharge; and the 
Veteran does not have a current left ear hearing loss 
disability that is related to service.  

5.  No respiratory disability was noted in service or for 
many years after service; the Veteran was not exposed to 
asbestos in service; and the Veteran does not have a current 
respiratory disability that is related to service.  

6.  No headache disability was noted in service or for many 
years after service; the Veteran does not have a current 
headache disability that is related to service.  

7.  No visual disability as defined by VA law was noted in 
service; the Veteran does not have a current visual 
disability as defined by VA law that is related to service.  

8.  No back disability was noted in service; arthritis did 
not become manifest within a year of discharge; and the 
Veteran does not have a current back disability that is 
related to service.  

9.  No left shoulder disability was noted in service; 
arthritis did not become manifest within a year of discharge; 
and the Veteran does not have a current left shoulder 
disability that is related to service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD was not 
incurred in or aggravated by service; a psychosis is not 
presumed to have so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  A left ear hearing loss disability was not incurred in or 
aggravated by service; an organic disease of the nervous 
system is not presumed to have so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

3.  A respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

4.  A headache disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

5.  A visual disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

6.  A back was not incurred in or aggravated by service; 
arthritis is not presumed to have so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

7.  A left shoulder was not incurred in or aggravated by 
service; arthritis is not presumed to have so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a December 2006 pre rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claims for 
service connection.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim(s), in the December 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, service personnel records, and all of the identified 
post-service private and VA treatment records.  Regarding the 
Veteran's PTSD claim, as discussed in more detail below, the 
Veteran has not provided sufficient detail to attempt 
verification of his alleged stressors.  

The Board acknowledges the request of the Veteran's 
representative that these claims be remanded for a VA 
examination.  The Veteran has not been provided with a VA 
examination as to the etiology of his claimed disabilities.  
Under the VCAA, VA must provide an examination when there is 
competent evidence of a disability (or persistent or 
recurrent symptoms of a disability) that may be associated 
with an in-service event, injury, or disease, but there is 
insufficient information to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service, and the 
threshold for finding that the disability (or symptoms of a 
disability) may be associated with service is low.  McLendon, 
20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 
419 (2006).  

Here, no examination was required because, with respect to 
each claim, the Board has concluded that the Veteran's 
account of injury or disease in service is not credible, and 
is not otherwise shown by the evidence.  Accordingly, an 
examination and medical opinion is not necessary.

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as organic disease of the nervous 
system, psychoses, and arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

PTSD Claim

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

The Veteran served during a period of war, and he contends 
that he engaged in combat, and that his stressors are combat-
related.  In a December 2006 psychiatric assessment, the 
Veteran stated that, once, on a mission to another base, his 
C-130 was shot at and two people got hurt, and one died.  The 
Veteran had the blood of the individuals who were shot on 
him.  

In his initial stressor statement in January 2007, the 
Veteran reported that, in September 1994, while in Bahrain, 
he and two Marines ran into four combatants.  The first 
Marine took hits in the chest.  The second Marine returned 
fire and put down two of them.  The Veteran leaned over to 
question the wounded when the Marine grabbed an "AK" and, 
on full auto, split his head in two.  

The Veteran's Form DD-214 shows that he was an 
electrical/mechanical equipment repairman.  He was awarded 
the Southwest Asia Service Medal.  

While both of the alleged incidents involve combat, the 
Veteran's entire period of service, including his service in 
Southwest Asia, occurred during a period when the United 
States was not involved in ongoing hostilities in that 
region.  The Veteran's reference to "combatants" is 
therefore not credible.  The Veteran does not identify what 
nation or organization the combatants represented.  
Similarly, with the C-130 incident, the Veteran does not 
identify who would have been attempting to shoot down a U.S. 
aircraft in 1993 in Southwest Asia.  

In addition, with respect to both incidents, the Veteran did 
not provide the names of the individuals involved, even 
though each incident involved fellow servicemen either being 
injured or firing a weapon at someone.  Also significant, 
while the Veteran maintains that the incident involving an 
engagement with "combatants" occurred in September 1994, in 
his initial claim form, he stated that his PTSD began in 
February 1992.  

In sum, in the context of the Veteran's period of service, 
the Veteran's assertions regarding his stressors border on 
the inherently incredible.  At the very least, they are 
extraordinary events, which would have been noteworthy at the 
time.  However, there is no reference to either episode in 
the service personnel or service treatment records.  The 
Veteran has provided no supportive accounts from people who 
might have known of the events, and he did not mention either 
event to VA or to health care providers for over a decade 
after separation.  For these reasons, the Board finds that 
the Veteran's account of his engagement in combat is not 
credible.  The combat rule regarding acceptance of lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat, and regarding acceptance of lay 
testimony alone to establish the occurrence of an alleged 
stressor, does not apply, and therefore, for the claim to be 
allowed, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim, and 
that the record does not present a basis for VA to make 
additional attempts to independently corroborate the reported 
stressor.  Accordingly, while the Veteran may have been 
diagnosed with PTSD, such diagnosis was based on an account 
of an unverified stressor reported by the Veteran, and 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau, 9 Vet. App. at 396.

In the absence of credible evidence that a claimed in-service 
stressor occurred-an essential criterion for establishing 
service connection for PTSD-the criteria for service 
connection for PTSD are not met and the claim must be denied.  

The Board has also considered whether any acquired 
psychiatric disorder other than PTSD is related to service, 
but concludes that it is not.  We base this conclusion on the 
negative service records, showing no psychiatric treatment.  
We also base it on the report of examination for separation 
in October 1994, which reveals that all pertinent systems 
were clinically normal, including psychiatric findings.  The 
Veteran reported no history of depression or excessive worry.  

After service, a psychosis did not become manifest within a 
year of discharge.  A September 2006 emergency department 
note reveals that the Veteran had just been released from 
jail.  He had been in jail for "beating someone up," and 
wanted to get into a treatment program for drug and alcohol 
rehab.  The Veteran has also been diagnosed post-service with 
bipolar disorder.  An August 2007 report from a VA 
psychologist reveals diagnoses of bipolar disorder, PTSD, and 
polysubstance abuse.  However, there is no opinion that 
purports to link any such diagnosis to service.  To the 
extent that the Veteran believes it is related to service, 
the Board is more persuaded by the negative service record 
and the absence of treatment for so long after service.  To 
the extent that he asserts that he has had some form of 
psychiatric disorder since 1992, the Board finds this 
assertion not credible.  In sum, any assertion of onset or 
continuity is far less probative than the silent service 
treatment records, the normal separation examination, and his 
denial of pertinent pathology at that time.  As such, service 
connection for an acquired psychiatric disability other than 
PTSD is not in order.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Hearing Loss Claim

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. 155.

The Veteran asserts that he sustained left ear hearing loss 
in service as a result of being on the flight deck of the 
U.S.S. Eisenhower.  Elsewhere he contends that at resulted 
from otorrhea in service.  The Board concludes that service 
connection is not warranted for a left ear hearing loss 
disability.  We base this conclusion in part on the negative 
findings in service and at discharge.  

Service treatment records reveal that, on entry into active 
duty in April 1992, pure tone thresholds, in decibels were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

The Veteran was treated on several occasions for pharyngitis 
and tonsillitis.  In December 1993, the Veteran's tympanic 
membranes and canals were clear.  

In January 1993, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
-5
5
LEFT
5
-5
-10
0
-5

The report of examination for separation in October 1994 
reveals that all pertinent systems were clinically normal, 
including ears and auditory acuity, and neurologic.  Pure 
tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

Notably, the readings at separation were the same as at 
entry.  Also notable, in a signed statement, the Veteran 
reported a history of ear trouble, and service treatment 
records show repeated bouts of pharyngitis; however, he 
reported no history of hearing loss.  Thus, to the extent 
that the Veteran now contends that hearing loss had its onset 
in service, this contention is contradicted by his signed 
statement at discharge, and by the normal clinical findings 
at discharge.  

In weighing the conflicting evidence provided by the Veteran 
at various times, the point in time in which the evidence was 
created is important because a recounting of an event which 
is closer to the time that event occurred is naturally less 
likely to be diluted by the shortcomings of human memory.  
Thus, the contemporaneousness of the statement at discharge 
is significant.  Furthermore, because the Veteran was 
receiving medical evaluation only, it seems likely that he 
would report carefully and accurately.  In contrast, when the 
Veteran thereafter presented his account, he was seeking VA 
benefits rather than medical treatment.  The Board is of 
course cognizant of possible self interest which any veteran 
has in promoting a claim for monetary benefits.  The Board 
may properly consider the personal interest a claimant has in 
his or her own case, but the Board is not free to ignore his 
assertion as to any matter upon which he is competent to 
offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].

There is no doubt that the Veteran is competent to relate his 
perception of his hearing acuity.  Thus, his competency is 
not at issue.  Rather, it is his credibility which the Board 
finds is lacking.  Simply put, the signed statement at 
discharge is more convincing than the Veteran's later 
statements made in support of a claim for monetary benefits, 
as it is supported by normal clinical findings.  

The Board's conclusion is also based on the absence of 
treatment or complaint regarding hearing loss for many years 
after service.  Indeed, there is no record of treatment for 
hearing complaints until the current claim.  



On audiological evaluation in January 2007, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
10
LEFT
85
100
105
105
105

The Veteran reported to the January 2007 examiner that his 
hearing loss began in service as a result of otorrhea.  
However, this statement conflicts with the service records, 
which show treatment for a sore throat, diagnosed as 
recurrent pharyngitis, but no treatment for otorrhea or any 
ear problems.  It also conflicts with consistently normal 
audiological evaluations in service and normal clinical 
findings at separation, as well as the Veteran's signed 
statement at discharge that he had no history of hearing 
loss.  As discussed above, the Board accords the Veteran's 
recent statements no probative weight.  Notably, the January 
2007 examiner also noted that the readings for the left ear 
were not reliable and represented some degree of functional 
overlay, evident by the lack of agreement between speech 
recognition threshold (16 dB) and pure tone averages (97 dB).  
Also, acoustic reflexes were elicited at levels below 
admitted pure tone thresholds.  Distortion product 
otoacoustic emissions suggested hearing to be no greater than 
a mild hearing loss in the left ear.  He concluded that, due 
to the poor inter-test and response consistencies, results 
suggest pure tone finding represent above threshold levels in 
the left ear. 

In sum, the Veteran's hearing was normal at discharge; an 
organic disease of the nervous system did not become manifest 
within a year after service; there is no symptomatology 
demonstrated for 10 years after service; and there is no 
credible opinion that purports to relate any current hearing 
loss disability to service.  The Veteran's current statements 
are in conflict with statements he made at discharge, and 
with the clinical evidence, and are not credible.  
Accordingly, service connection for left ear hearing loss is 
not in order.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Respiratory Claim

The Veteran has variously claimed entitlement to service 
connection for emphysema and asbestos related lung disease.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 MR, Part VI, 7.21.  The 
Court has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  It is noted that 
an asbestos- related disease can develop from brief exposure 
to asbestos or as a bystander. 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1 MR, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

The Board concludes that service connection for a respiratory 
disability is not warranted.  We base this conclusion in part 
on the normal findings in service and at discharge, and on 
the absence of any credible evidence regarding asbestos 
exposure in service.  

The report of examination for separation in October 1994 
reveals that all pertinent systems were clinically normal, 
including lungs and chest.  The Veteran reported no history 
of asthma, shortness of breath, or chronic cough.

Regarding asbestos exposure, there is no reference to such 
exposure in the service records.  The Veteran maintains that 
he was exposed to asbestos while stationed at Cecil Field at 
a recycling center.  He stated that he sorted and disposed of 
asbestos by hand.  The Board finds the Veteran's assertion 
implausible.  The notion that the Veteran would be permitted, 
much less required, to sort and dispose of materials 
containing asbestos without proper equipment and training 
strains credulity.  The fact that the Veteran's account has 
only appeared 10 years after the alleged incident, in the 
context of a claim for benefits, and is unsupported by any 
corroborating evidence, reduces its credibility to nil.  

The Veteran also contends that he was exposed to jet fuel and 
had his first asthma attack in service.  Again, the service 
treatment records do not indicate treatment for asthma, and 
the Veteran's lungs and chest were normal at discharge, and 
he reported no history of asthma, shortness of breath, 
chronic cough.  To the extent the Veteran's current 
statements conflict with statements he made at discharge, the 
Board finds the contemporaneous statements more credible, as 
they are supported by normal clinical findings.  

After service, in November 2006, the Veteran was treated for 
a hacking cough of 3 days duration.  His lungs were found to 
be clear.  It was noted that he is a current user of tobacco 
products, and was advised to quit.  The post-service record 
contains no diagnosis of emphysema and no diagnosis of 
asbestos related lung disease.  Moreover, there is no 
credible opinion that purports to relate any current 
symptomatology to service, or asbestos exposure therein.  As 
such, the Board concludes that service connection is not in 
order. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Headache Claim

The Veteran maintains that he acquired migraine headaches in 
service.  However, the Board concludes that service 
connection is not warranted.  We base this conclusion in part 
on the negative service records.  The report of examination 
for separation in October 1994 reveals that all pertinent 
systems were clinically normal, including neurologic.  
Importantly, the Veteran denied frequent or severe headaches.  

After service, there is no clinical evidence of complaint or 
treatment until October 2006.  At that time, a nurse 
practitioner note reveals complaint of chronic migraines 
since the Veteran was a teenager.  In sum, the Veteran did 
not complain of headaches in service; an examination at 
discharged resulted in normal findings; he affirmatively 
declared that he had no history of headaches at discharge; he 
has identified no record of treatment for a decade after 
service; and no medical opinion purports to relate current 
headaches to service.  The Veteran clearly believes that he 
has a headache disability that is related to service; 
however, as his statements conflict with the statement he 
made at discharge, and as the statement at discharge was in 
accordance with the contemporaneous clinical findings, the 
Board finds those statements more probative than the current 
statements.  As such, service connection for headaches is not 
warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



Vision Claim

The Veteran asserts that he has a visual disability 
identified as photosensitivity, that is related to service.  
He asserts that he was issued special glasses for 
photosensitivity in service.  

The Board concludes that service connection for a visual 
disability is not warranted.  We base this conclusion in part 
on the negative service record.  Contrary to the Veteran's 
assertion, there is no reference to a special prescription 
for photosensitivity.  An October 1994 record reveals 
complaint of blurred distance vision.  The diagnosis was 
hyperopia with astigmatism.  

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, even if visual acuity decreased in service, as this is 
not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  Therefore, to this extent, there is no 
personal injury suffered or disease contracted in line of 
duty that can be related to the current symptoms.  

The report of examination for separation in October 1994 
reveals that all pertinent systems were clinically normal, 
including eyes and ophthalmoscopic.  

After service, there is no record of treatment or complaint 
regarding the eyes until roughly the time when the Veteran 
filed his claim.  The Veteran was evaluated in September 
2006, a few months prior to the claim, for a request for 
tinted glasses or contacts.  The drug and alcohol rehab 
program that in which the Veteran was enrolled required that 
veterans are not permitted to wear sunglasses indoors, as 
their eyes must be visible to others.  However, the Veteran 
maintained that he must wear prescription sunglasses at all 
times, including indoors.  The Veteran's eyes were examined, 
and the diagnoses included compound hypermetropic 
astigmatism, otherwise healthy eyes.  The examiner was unable 
to find a medical reason for tinted eye wear or a requirement 
that he wear sunglasses indoors.

In sum, the clinical evidence reveals no visual disability 
other than refractive error, which does not qualify for 
service connection under VA law.  While the Veteran is 
competent to describe symptoms such as photosensitivity, his 
current statements regarding complaint and treatment in 
service are in conflict with the service record.  He has not 
otherwise explained how his current symptoms are related to 
service.  Accordingly, the Board attaches less probative 
weight to his current statements than it does to the negative 
service record and extended period without treatment after 
service.  As such, the Board concludes that service 
connection for a visual disability is not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Back and Shoulder Claims

The Veteran maintains that he sustained injuries to his back 
and left shoulder in service, and currently has disabilities 
resulting from those injuries.  

Service treatment records show no complaint or treatment 
related to the back or left shoulder.  The report of 
examination for discharge in October 1994 reveals normal 
findings for the spine and upper extremities.  The Veteran 
reported no history of recurrent back pain or a painful or 
trick shoulder.  After service, there is no record of 
treatment for the back or left shoulder.  There is no 
evidence of arthritis within a year of discharge. 

The Board recognizes that the Court has held that the 
presence of a disability at any time during the claim process 
can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  However, Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1110.  Hence, where the 
evidence does not support a finding of current disability 
upon which to predicate a grant of service connection, there 
can be no valid claim for that benefit.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  

While the Veteran believes he has disabilities of the back 
and left shoulder, he has not described them in such a way as 
to allow a determination as to the nature of any current 
disability.  Moreover, to the extent that he maintains there 
was injury in service, his current statements contradict his 
statements made at discharge.  The Board finds those 
statements at discharge to be more probative because they are 
supported by clinical findings.  

It is the Veteran's responsibility to present and support a 
claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  
Here, despite a VCAA letter which specifically requested such 
information and evidence, in compliance with 38 U.S.C.A. 
§ 5103A, the Veteran has not done so.  The Court has held 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for posttraumatic stress disorder is 
denied.

Service connection for a left ear hearing loss disability is 
denied.

Service connection for a respiratory disorder, claimed due to 
asbestos exposure is denied.

Service connection for migraine headaches is denied.

Service connection for a visual disability is denied.

Service connection for a back disability is denied.

Service connection for a left shoulder disability is denied.


REMAND

VA shall pay to each veteran who served for 90 days, a 
portion of which was during a period of war, and who is 
permanently and totally disabled from non-service connected 
disability not the result of the Veteran's willful 
misconduct, pension benefits as prescribed by law.  
38 U.S.C.A. § 1521(a). 

In addition to the service requirements, in order to be 
entitled to non-service-connected pension, the Veteran must 
be permanently and totally disabled from non-service 
connected disability not due to the Veteran's own willful 
misconduct or vicious habits, or by reason of having attained 
the age of 65 years, or by reason of having become 
unemployable after age 65.  38 C.F.R. § 3.3(a)(iv) (2009).

For the purpose of pension, the permanence of the percentage 
requirements of 38 C.F.R. § 4.16 is a requisite.  See 
38 C.F.R. § 4.17 (2009).  Those provisions require that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are tow or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16 (2009).

Here, it is undisputed that the Veteran served for more than 
90 days during a period of war.  Thus, he meets the service 
requirements of 38 U.S.C.A. § 1521(j).

The next determination is whether the percentage requirements 
are met, and are considered to be permanent.  Here, the 
Veteran is assigned a 10 percent rating for bipolar disorder 
and PTSD for pension purposes.  However, the Veteran was 
evaluated by a VA psychologist in August 2007.  The examiner 
found that the Veteran has manic episodes which cause him to 
engage in self-destructive behaviors.  He currently receives 
medication therapy to stabilize his cycling mood states and 
manage his anxiety.  His attitude is dominated by anger, 
irritability, hostility, and he is often emotionally labile.  
While he was found to be able to care for himself and 
negotiate affairs for himself when his mood is stable, the 
examiner found that he has "pronounced difficulty" 
interacting appropriately and communicating effectively with 
others related to his hostility and mood instability.  He 
requires assistance from medication to help manage internal 
stress, and he is in need of long-term medication and 
psychological therapy.  In terms of prognosis, the examiner 
found that it is expected that he will experience some 
residual symptoms of bipolar disorder and PTSD for the 
foreseeable future.  The chronic nature of these symptoms 
will require long-term psychiatric medications and 
psychotherapy.  Prognosis is unclear due to life-long nature 
of bipolar disorder and PTSD.  A Global Assessment of 
Functioning score of 52 was assigned.  

In sum, the Veteran has a psychiatric disability that is most 
likely permanent in nature, and which results in a pronounced 
difficulty interacting appropriately and communicating 
effectively with others.  This raises the likelihood that the 
Veteran's psychiatric symptomatology is more severe than is 
reflected in the current 10 percent rating.  It also raises 
the question of employability in the context of an 
extraschedular rating.  The Board finds that a medical 
examination and opinion are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for examination of the Veteran 
for the purposes of evaluating his 
psychiatric impairment and obtaining an 
opinion as to whether the Veteran should 
be considered unemployable for pension 
purposes.  The claims file should be 
forwarded to, and reviewed by, the 
examiner. 

After examining the Veteran, the examiner 
should provide an opinion as to whether 
there is a probability of at least 50 
percent that the Veteran's polysubstance 
dependence is a symptom of psychiatric 
disability.  

If the examiner concludes that 
polysubstance dependence is not a symptom 
of the Veteran's bipolar disorder or PTSD, 
it should not be considered regarding 
whether he is totally disabled.  Based on 
the remainder of his current disabilities, 
the examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability that the Veteran is unable to 
secure and follow a substantially gainful 
occupation by reason of disabilities which 
are likely to be permanent.  

2.  Readjudicate the pension claim, 
assigning an appropriate rating for the 
Veteran's psychiatric impairment, based on 
the examination findings, and determining 
whether referral for extraschedular 
consideration is warranted based on the 
opinion requested above.  

3.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


